                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION


K.K. and K.K., as parents, guardians,        }
and next friends to A.K., a minor,           }
                                             }
               Plaintiffs,                   }
                                             }
v.                                           }       CASE NO.: 3:20-cv-00096-PLR-DCP
                                             }       JURY TRIAL DEMANDED
CHUCK COMER, individually,                   }
and in his official capacity, and            }
KNOX COUNTY, TENNESSEE,                      }
                                             }
               Defendants.                   }


            MOTION FOR PRELIMINARY AND TEMPORARY INJUNCTION


       COME NOW the Plaintiffs, K.K. and K.K., as parents, guardians, and next friends to A.K.,

a minor (“Plaintiffs”), by and through their counsel of record; and, pursuant to FED. R. CIV. P. 65,

move this Court for injunctive relief vis-a-vis Chuck Comer (hereinafter, “Comer”) and Knox

County, Tennessee (hereinafter, “Knox County”) (hereinafter, collectively “Defendants”).

       I.      INTRODUCTION

       For the pendency of this action, Plaintiffs request that the Court: (1) enjoin Defendants from

continuing to violate the constitutional rights of students and parents at West Valley Middle School;

(2) order Knox County to certify (within 30 days) that Knox County Schools’ employees are not

engaging in, tolerating, and/or encouraging violations of the Free Exercise Clause of the First

Amendment to the United States Constitution; and (3) enjoin Defendants from requiring student

participation in the “Teens for Christ” (or similar) program of proselytism as a condition precedent



                                                 1



Case 3:20-cv-00096-PLR-DCP Document 5 Filed 03/13/20 Page 1 of 6 PageID #: 15
to participating in Knox County’s school-sponsored sports programs. In support thereof, Plaintiffs

would show unto the Court as follows:

       II.     PROCEDURAL POSTURE

       On or about March 4, 2020, Plaintiffs commenced the instant action. This action follows

Defendants’ unlawful requirement that students participate in West Valley Middle School’s “Teens

for Christ” (or similar) program of proselytism as a condition precedent to participating in

Defendants’ school-sponsored basketball program. The foregoing unlawful actions by Defendants

violate the Free Exercise Clause of the First Amendment to the United States Constitution.

Accordingly, this action is brought pursuant to 42 U.S.C. §§ 1983 and 1988. Plaintiffs now move

the Court for preliminary and temporary injunctive relief during the pendency of this action, the

argument for which will be set forth more fully herein.

       III.    FACTUAL BACKGROUND

       A.K. is and was a student at West Valley Middle School. [Doc. 1 at ¶ 7]. A.K.’s parents are

interracial, married lesbians. [Id. at ¶ 8]. During A.K.’s attendance, Knox County employed Comer

as the physical education and wellness teacher at West Valley Middle School. [Id. at ¶ 9]. During

A.K.’s attendance at West Valley Middle School, Comer, with the knowledge and acquiesce of

Knox County, maintained a school-sponsored basketball program. [Id. at ¶ 10]. As a condition

precedent to participating in the program, Comer required students to also participate in the “Teens

for Christ” program. [Id. at ¶ 11]. Comer lured students into participating in the “Teens for Christ”

program by initially telling them that the program was solely basketball related. [Id. at ¶ 12]. Once

Comer lured students into participating in Defendants’ school-sponsored basketball program, it was




                                                 2



Case 3:20-cv-00096-PLR-DCP Document 5 Filed 03/13/20 Page 2 of 6 PageID #: 16
revealed that, in order to actually participate in such program, students would be forced participate

in the “Teens for Christ” program. [Id. at ¶ 13].

        For each instance of participation by students in Defendants’ school-sponsored basketball

program (which occurs/occurred on Tuesdays and Thursdays), students were required to be present

early in the morning before school at a lecture hall to listen to Comer read from and interpret the

Bible for approximately 30 minutes. [Id. at ¶ 14]. If the students declined to participate in the

“Teens for Christ” program, they were not allowed to play basketball. [Id. at ¶ 15].

        During the 2019-2020 School Year, A.K. learned about West Valley Middle School’s school-

sponsored basketball program. However, A.K. initially was unaware A.K. would be required to

participate in the “Teens for Christ” program in order to take advantage of the basketball program.

[Id. at ¶ 16]. Only after A.K. attempted to participate in the basketball program did A.K. learn that

listening to Comer’s sermons was a condition precedent to participation. [Id. at ¶ 17]. Even more

disturbingly, during his preaching sessions, Comer singled out LGBT “issues” and its relations to

“sin”. [Id. at ¶ 18].

        A.K. reported to A.K.’s parents that Defendants were coercing A.K. into enduring Comer’s

religious teachings, including harassment on the basis of A.K.’s parents’ sexual orientation, as a

condition precedent to A.K. participating in Defendants’ school-sponsored basketball program.

A.K.’s parents were offended by such outrageous and clearly unconstitutional actions by

Defendants. [Id. at ¶ 19]. Based on information provided to K.K./K.K. by Assistant Principal Matt

Patillo, West Valley Middle School Principal David Claxton and Knox County have been aware of

and have acquiesced to Comer leading the school-sponsored basketball program at West Valley




                                                    3



Case 3:20-cv-00096-PLR-DCP Document 5 Filed 03/13/20 Page 3 of 6 PageID #: 17
Middle School for not less than eight (8) years, while using the same as pretext to recruit students

to join “Teens for Christ” program. [Id. at ¶ 20].

        IV.    LAW AND ARGUMENT

        Fed. R. Civ. P. 65(a)(1) provides that the Court may issue a preliminary injunction when the

opposing party has received notice. In determining whether a preliminary injunction is proper, the

Court should address the four (4) factors set forth in In re: DeLorean Motor Co., 755 F.2d 1223

(6th Cir. 1985):

        1.      Plaintiff’s likelihood of success on the merits;

        2.      Whether the injunction will save Plaintiff from irreparable injury;

        3.      Whether the injunction would harm others; and

        4.      Whether the public interest would be served by the injunction.

Id. at 1228. “[T]he four considerations applicable to preliminary injunction decisions are factors to

be balanced, not prerequisites that must be met.” Id. at 1229.

        In the present case, the factors weigh in favor of granting injunctive relief. In the Complaint,

as well as via A.K.’s anticipated testimony, Plaintiffs have set forth allegations that establish

Defendants have violated the Establishment Clause of the First Amendment to the United States

Constitution, which prohibits a governmental entity from using school-sponsored programs to

indoctrinate students to the religious teachings of Defendants. Such conduct, as clearly evidenced

herein, should lead to the jury ultimately determining Plaintiffs have succeeded on the merits of

this action.

        Granting Plaintiff’s request for an injunction will save Plaintiff from irreparable injury. A.K.

continues to desire to participate in Defendants’ school-sponsored basketball program. Regrettably,



                                                   4



Case 3:20-cv-00096-PLR-DCP Document 5 Filed 03/13/20 Page 4 of 6 PageID #: 18
A.K. cannot do so if Defendants insist on continuing to violate A.K.’s constitutional rights. At

present, because A.K. does not want to be indoctrinated by Defendants’ religious beliefs, A.K. is

precluded from participating in a basketball program that promotes a healthy lifestyle and teamwork.

Such skills are paramount in today’s society. A.K. should not be deprived of such life skills because

Defendants insist on violating A.K.’s constitutional rights.

       The issuance of an injunction would not harm others. In fact, it would prevent Defendants

from violating the constitutional rights of other students of Knox County Schools. The injunction

would simply prohibit Defendants from using their governmental clout to preach religious beliefs

to students as a condition precedent to participating in school-sponsored sporting events. The only

“harm” that could result to others in conjunction with the Court issuing an injunction, would be

prohibiting Comer from indoctrinating students with his religious beliefs. Such is not ‘harm”

contemplated by applicable precedent.

       Finally, granting an injunction would serve the public good. As has been set forth more fully

herein, Plaintiffs’ allegations clearly establish Defendants are violating the constitutional rights of

students by requiring said students to undergo religious indoctrination in order to participate in

school-sponsored sporting events. Such conduct abuses the public trust and unlawfully expands

governmental invasion into the private lives of its citizens. Accordingly, it is in the best interest of

the citizens of Knox County for the Court to issue an injunction.

       WHEREFORE, for all the foregoing reasons, Plaintiffs pray for relief as follows:

       1.      A hearing on Plaintiffs’ motion;




                                                   5



Case 3:20-cv-00096-PLR-DCP Document 5 Filed 03/13/20 Page 5 of 6 PageID #: 19
       2.      An Order preliminarily and temporarily requiring Defendants to immediately cease

requiring students to undergo religious indoctrination as a condition precedent to participating in

school-sponsored sports;

       3.      Award payment of Plaintiffs’ attorneys’ fees and costs in bringing this motion; and

       4.      Any and all further relief the Court deems just and proper.

       Respectfully submitted this 13th day of March, 2020.

                                      K.K. and K.K., as parents, guardians, and next friends to
                                      A.K., a minor

                                      By: /s/ James Friauf
                                      James W. Friauf (#027238)
                                      LAW OFFICE OF JAMES W. FRIAUF, PLLC
                                      9724 Kingston Pike
                                      Suite 104
                                      Knoxville, Tennessee 37922
                                      Telephone: (865) 236-0347
                                      Facsimile: (865) 512-9174
                                      Email: james@friauflaw.com
                                      Our File No.: 20-010-CIV

                                      Attorney for Plaintiffs, K.K. and K.K., as parents, guardians,
                                      and next friends to A.K., a minor




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served on

the parties to this action via electronic mail and/or U.S. Mail this 13th day of March, 2020.



                                                      /s/ James Friauf
                                                      James W. Friauf




                                                  6



Case 3:20-cv-00096-PLR-DCP Document 5 Filed 03/13/20 Page 6 of 6 PageID #: 20
